IN THE SUPREME COURT OF THE STATE OF DELAWARE

ORLANDO INGRAM,                         §
                                        §         No. 74, 2014
      Defendant Below,                  §
      Appellant,                        §         Court Below–Superior Court
                                        §         of the State of Delaware in
      v.                                §         and for Kent County
                                        §
STATE OF DELAWARE,                      §
                                        §
      Plaintiff Below,                  §         Cr. ID No. 1209003136C
      Appellee.                         §

                           Submitted: October 6, 2014
                           Decided:   December 30, 2014

Before HOLLAND, RIDGELY and VALIHURA, Justices.

                                     ORDER

      This 30th day of December 2014, upon consideration of the appellant’s brief

under Supreme Court Rule 26(c), his attorney’s motion to withdraw, and the

State’s response, it appears to the Court that:

      (1)    On September 4, 2012, three black males – two adults and one

teenager – robbed the Baycourt Plaza Family Dollar store in Dover, Delaware.

One adult wore a black ski mask. The other adult wore a tee-shirt tied around the

lower half of his face and had a gun. The teenager did not wear a mask.

      (2)    Two female employees, a store cashier and a manager, were in the

store at the time of the robbery. The gunman ordered the cashier to open the cash

registers. When she could not, the man in the black ski mask ordered her to the
floor, and the gunman ordered the manager to open the cash registers. Meanwhile,

the teenage boy removed packs of Newport cigarettes and Swisher cigars from a

cabinet behind the front counter. When leaving the store, the three suspects fled

down a nearby bike path, taking with them the cash from the cash registers, nearly

three dozen packs of Newports, and several cigars.             The store manager

immediately called 911.

      (3)   Within minutes of the 911 dispatch, Dover police apprehended two

suspects in the area of the bike path. The police also recovered from the bike path

a black ski mask, a pack of unopened Newports, two one-dollar bills, and a tee-

shirt. When the items were processed for fingerprints, a thumbprint located on the

cigarette pack was matched to the appellant, Orlando Ingram.

      (4)   The police obtained an arrest warrant for Ingram and arrested him on

September 27, 2012, after tracking him to his sister’s apartment in Dover. Before

executing the arrest warrant, the police made contact with Ingram’s sister, Lutricia

Ingram, who confirmed that Ingram was inside her apartment. Ingram put up a

fight when the police entered the apartment to arrest him. When struggling with

the police, Ingram made repeated attempts to reach for a gun under the couch.

After Ingram was subdued and taken into custody, Lutricia Ingram gave the police

written consent to search the apartment.



                                           2
      (5)    Ingram was indicted on two counts of Robbery in the First Degree,

one count of Possession of a Firearm During the Commission of a Felony

(“PFDCF”), and one count of Conspiracy in the Second Degree in connection with

the robbery of the Family Dollar store on September 4, 2012. Ingram was also

charged with one count of Resisting Arrest in connection with his arrest on

September 27, 2012.

      (6)    Prior to trial, Ingram’s defense counsel moved to suppress the

evidence seized from Lutricia Ingram’s apartment on September 27, 2012. After a

suppression hearing, the Superior Court denied the motion, ruling that the search

was valid because the police had an arrest warrant for Ingram, and because Lutricia

Ingram had signed a written consent to the search.

      (7)    Ingram was tried before a Superior Court jury. At the close of the

State’s presentation, Ingram’s defense counsel moved for a judgment of acquittal,

claiming that the State had presented insufficient evidence to prove beyond a

reasonable doubt that Ingram had participated in the robbery on September 4,

2012. The Superior Court denied the motion, finding that there was sufficient

evidence to send the case to the jury for decision.

      (8)    The jury convicted Ingram as charged of two counts of Robbery in the

First Degree, and one count each of PFDCF, Conspiracy in the Second Degree, and

Resisting Arrest. At sentencing, the Superior Court granted the State’s habitual

                                          3
offender motion and sentenced Ingram to a total of seventy-eight years at Level V

suspended after seventy-five years for one year at Level II probation and one year

at Level I probation. This is Ingram’s direct appeal.

          (9)   On appeal, Ingram’s defense counsel (“Counsel”) has filed a brief and

a motion to withdraw under Supreme Court Rule 26(c) (“Rule 26(c)”) asserting

that there are no arguably appealable issues.         Ingram, through Counsel, has

submitted several points for the Court’s consideration. The State has responded to

Ingram’s points and has moved to affirm the Superior Court judgment.

          (10) When reviewing a motion to withdraw and an accompanying brief

under Rule 26(c), the Court must be satisfied that the appellant’s counsel has made

a conscientious examination of the record and the law for arguable claims.1 Also,

the Court must conduct its own review of the record and determine whether the

appeal is so totally devoid of at least arguably appealable issues that it can be

decided without an adversary presentation.2

          (11) In his written submission, Ingram argues that the Superior Court erred

when admitting the gun and the cigarette pack into evidence at trial. Ingram

contends that the State failed to sufficiently authenticate the gun by demonstrating

that the gun recovered on September 27, 2012 was associated with the robbery on

1
 Penson v. Ohio, 488 U.S. 75, 83 (1988); McCoy v. Court of Appeals of Wisconsin, 486 U.S.
429, 442 (1988); Anders v. California, 386 U.S. 738, 744 (1967).
2
    Id.
                                           4
September 4, 2012. Ingram contends that the State failed to prove that the pack of

Newports recovered from the bike path was one of those stolen from the Family

Dollar store.

          (12) We review evidentiary rulings for an abuse of discretion.3 When there

is no timely objection to the evidence, our review is limited to plain error. 4 “Plain

error is limited to material defects which are apparent on the face of the record;

which are basic, serious, and fundamental in their character, and which clearly

deprive an accused of a substantial right, or which clearly show manifest

injustice.”5 In this case, because the defense did not object at trial to the admission

of the gun or the cigarette pack, our review is limited to plain error.

          (13) Ingram can demonstrate no abuse of discretion in the admission of the

cigarette pack and no plain error. Ingram was connected to the September 4 armed

robbery from his thumbprint that was found on the unopened pack of Newports

that was recovered from the bike path where two suspects were apprehended. The

cigarette pack with Ingram’s thumb print was highly relevant forensic evidence,

and its admission was not confusing, misleading or cumulative.6 Any doubts

raised by the defense that the cigarette pack recovered from the bike path was not


3
    Wright v. State, 25 A.3d 747, 752 (Del. 2011).
4
    Wainwright v. State, 504 A.2d 1096, 1100 (Del. 1986).
5
    Id.
6
    Del. R. Evid. 403.
                                                     5
one of those stolen from the Family Dollar store during the September 4, 2012

robbery went to the weight of the evidence not its admissibility.

       (14) Also, Ingram can demonstrate no abuse of discretion in the admission

of the handgun and no plain error. The gun recovered on September 27 generally

fit the description of the gun used during the robbery. The gun was found loaded

and in close proximity to Ingram, who was already connected to the robbery by the

cigarette pack containing his thumbprint. Under these circumstances, there was a

“sufficient circumstantial nexus” between the gun, Ingram, and the robbery to

permit the weapon to be introduced as evidence at trial.7 Any doubts raised by the

defense that the gun was not used in the robbery went to the weight of the evidence

not its admissibility.

       (15) Having reviewed the trial record, we conclude that the evidence, taken

as a whole, was sufficient to support the jury’s conclusion that Ingram was one of

the three suspects involved in the armed robbery of the Family Dollar store on

September 4, 2012.        To the extent Ingram challenges the sufficiency of the

evidence and the validity of Lutricia Ingram’s consent on appeal, those claims

were raised and rejected at trial and are without merit.




7
 Pierce v. State, 2007 WL 3301027 (Del. Nov. 8, 2007) (citing Cabrera v. State, 840 A.2d 1256,
1265 (Del. 2004)).
                                              6
      (16) The Court concludes that Ingram’s appeal is wholly without merit and

devoid of any arguably appealable issue. We are satisfied that Counsel made a

conscientious effort to examine the record and the law and properly determined

that Ingram could not raise a meritorious claim on appeal.

      NOW, THEREFORE, IT IS ORDERED that the State’s motion to affirm is

GRANTED. The judgment of the Superior Court is AFFIRMED. The motion to

withdraw is moot.

                                             BY THE COURT:

                                             /s/ Henry duPont Ridgely
                                             Justice




                                         7